Opinion by
Hoffman, J.,
This is an appeal from an order of the lower court dismissing appellant’s petition for writ of habeas corpus without a hearing.
Appellant, without the assistance of counsel, pleaded guilty to burglary and larceny. In his petition for writ of habeas corpus he alleges that his constitutional rights were violated in that he was refused counsel during the police interrogation, at a preliminary hearing and during and after sentencing. He further alleges that he asked the court for a continuance so that he might contact counsel of his own choice.
The Commonwealth contends that it was the policy of the trial judge to supply counsel for indigent defendants whenever request for such was made. It fur-*506tiler.-Contends that it; was the.-standard procedure of t-líé-'Coúüty-Detective -tó advise prisoners of - their right to counsel.
, It, is impossible, to determine from the present record if appellant was advised of his constitutional right to "cóUnsei and if' he' intelligently' anid undérstáridingly Waived,, this .right befoiy entering his.’guilty jilea.
^’.’},'.^íie^prdeí.,.of the Court of Common Pleas of' Clear-field'County is'vácated arid the record is remanded to that ' court witíi' directions ip hold a hearing on the petition."....... ' •’ ' '
Ervin, P. 3., would affirin the order of the court below because, the record shows, that the appellant signed a written waiver of counsel. . '